SULLIVAN, Judge
(dissenting):
Originally, the engines were in the warehouse where the Government knew they were located, so it controlled them there. Appellant moved these engines to a second government warehouse where they were hidden from the Government; there, it exercised no control over them. I have no doubt that this conduct was a disposition under United States v. Faylor, 8 U.S.C.M.A. 208, 209, 24 C.M.R. 18, 19 (1957). Accordingly, the conviction for wrongful disposition of government property was entirely proper. I dissent from the decision to the contrary.